Exhibit LACLEDE GAS COMPANY STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended June 30, June 30, (Thousands) 2008 2007 2008 2007 Operating Revenues: Utility $ 189,598 $ 185,696 $ 1,017,579 $ 1,027,777 Other 630 1,128 2,156 2,568 Total Operating Revenues 190,228 186,824 1,019,735 1,030,345 Operating Expenses: Utility Natural and propane gas 112,896 121,490 713,263 746,589 Other operation expenses 34,285 29,283 108,487 99,779 Maintenance 6,543 5,830 18,592 17,488 Depreciation and amortization 8,819 8,565 26,295 25,630 Taxes, other than income taxes 14,549 13,360 60,485 60,467 Total Utility Operating Expenses 177,092 178,528 927,122 949,953 Other 569 1,080 2,099 2,515 Total Operating Expenses 177,661 179,608 929,221 952,468 Operating Income 12,567 7,216 90,514 77,877 Other Income and (Income Deductions) – Net (152 ) 551 1,357 3,752 Interest Charges: Interest on long-term debt 4,876 5,626 14,877 16,877 Other interest charges 1,306 1,813 8,042 8,160 Total Interest Charges 6,182 7,439 22,919 25,037 Income Before Income Taxes 6,233 328 68,952 56,592 Income Tax Expense (Benefit) 687 (558 ) 22,311 19,313 Net Income 5,546 886 46,641 37,279 Dividends on Redeemable Preferred Stock 8 10 27 33 Earnings Applicable to Common Stock $ 5,538 $ 876 $ 46,614 $ 37,246 See Notes to Financial Statements. 1 LACLEDE GAS COMPANY STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Nine Months Ended June 30, June 30, (Thousands) 2008 2007 2008 2007 Net Income $ 5,546 $ 886 $ 46,641 $ 37,279 Other Comprehensive Income (Loss), Before Tax: Amortization of actuarial loss included in net periodic pension cost 43 — 129 — Income Tax Expense Related to Items of Other Comprehensive Income 17 — 50 — Other Comprehensive Income, Net of Tax 26 — 79 — Comprehensive Income $ 5,572 $ 886 $ 46,720 $ 37,279 See Notes to Financial Statements. 2 LACLEDE GAS COMPANY BALANCE SHEETS (UNAUDITED) June 30, Sept. 30, June 30, (Thousands) 2008 2007 2007 ASSETS Utility Plant $ 1,215,336 $ 1,187,828 $ 1,176,954 Less:Accumulated depreciation and amortization 402,229 394,034 392,250 Net Utility Plant 813,107 793,794 784,704 Other Property and Investments 37,514 36,933 36,661 Current Assets: Cash and cash equivalents 3,022 2,454 2,623 Accounts receivable: Gas customers – billed and unbilled 103,602 102,224 104,038 Associated companies 168 253 412 Other 9,305 8,973 7,606 Allowances for doubtful accounts (13,836 ) (10,961 ) (15,320 ) Delayed customer billings 18,389 — 11,621 Inventories: Natural gas stored underground at LIFO cost 84,186 138,198 55,280 Propane gas at FIFO cost 19,907 19,950 19,950 Materials, supplies, and merchandise at average cost 5,573 4,864 5,531 Derivative instrument assets 14,694 26,296 19,798 Unamortized purchased gas adjustments 3,341 12,813 13,387 Deferred income taxes 4,676 275 6,255 Prepayments and other 8,293 6,970 8,699 Total Current Assets 261,320 312,309 239,880 Deferred Charges: Prepaid pension cost — — 55,101 Regulatory assets 267,574 285,054 168,458 Other 4,234 3,113 4,652 Total Deferred Charges 271,808 288,167 228,211 Total Assets $ 1,383,749 $ 1,431,203 $ 1,289,456 3 LACLEDE GAS COMPANY BALANCE SHEETS (Continued) (UNAUDITED) June 30, Sept. 30, June 30, (Thousands, except share amounts) 2008 2007 2007 CAPITALIZATION AND LIABILITIES Capitalization: Common stock and Paid-in capital (10,391, 10,307, and 10,279 shares issued, respectively) $ 156,343 $ 151,510 $ 150,036 Retained earnings 218,226 195,728 208,433 Accumulated other comprehensive loss (1,648 ) (1,727 ) (834 ) Total Common Stock Equity 372,921 345,511 357,635 Redeemable preferred stock (less current sinking fund requirements) 467 627 627 Long-term debt (less current portion) 309,167 309,122 309,101 Total Capitalization 682,555 655,260 667,363 Current Liabilities: Notes payable 58,600 211,400 102,100 Notes payable – associated companies 44,426 — — Accounts payable 73,382 45,084 53,653 Accounts payable – associated companies 9,021 4,065 8,805 Advance customer billings — 25,440 — Current portion of long-term debt and preferred stock 160 40,160 40,160 Wages and compensation accrued 13,267 11,532 9,811 Dividends payable 8,371 7,974 7,953 Customer deposits 14,923 15,899 17,322 Interest accrued 6,204 10,806 6,297 Taxes accrued 25,372 19,210 35,227 Other 5,106 5,342 4,979 Total Current Liabilities 258,832 396,912 286,307 Deferred Credits and Other Liabilities: Deferred income taxes 232,974 223,192 224,300 Unamortized investment tax credits 4,030 4,200 4,259 Pension and postretirement benefit costs 71,164 63,678 20,471 Asset retirement obligations 27,226 26,054 25,867 Regulatory liabilities 84,436 39,589 37,100 Other 22,532 22,318 23,789 Total Deferred Credits and Other Liabilities 442,362 379,031 335,786 Total Capitalization and Liabilities $ 1,383,749 $ 1,431,203 $ 1,289,456 See Notes to Financial Statements. 4 LACLEDE GAS COMPANY STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended June 30, (Thousands) 2008 2007 Operating Activities: Net Income $ 46,641 $ 37,279 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 26,295 25,630 Deferred income taxes and investment tax credits (5,329 ) (20,237 ) Other – net 1,446 954 Changes in assets and liabilities: Accounts receivable – net 1,250 1,486 Unamortized purchased gas adjustments 9,472 30,994 Deferred purchased gas costs 72,856 38,022 Accounts payable 33,741 6,693 Delayed customer billings - net (43,829 ) (43,064 ) Taxes accrued 6,162 19,682 Natural gas stored underground 54,012 82,137 Other assets and liabilities 7,444 (12,574 ) Net cash provided by operating activities 210,161 167,002 Investing Activities: Capital expenditures (40,164 ) (41,457 ) Other investments 168 577 Net cash used in investing activities (39,996 ) (40,880 ) Financing Activities: Maturity of first mortgage bonds (40,000 ) — Repayment of short-term debt – net (108,374 ) (105,200 ) Dividends paid (24,261 ) (23,350 ) Issuance of common stock to Laclede Group 2,905 2,834 Preferred stock reacquired (160 ) (159 ) Other 293 62 Net cash used in financing activities (169,597 ) (125,813 ) Net Increase in Cash and Cash Equivalents 568 309 Cash and Cash Equivalents at Beginning of Period 2,454 2,314 Cash and Cash Equivalents at End of Period $ 3,022 $ 2,623 Supplemental Disclosure of Cash Paid (Refunded) During the Period for: Interest $ 27,825 $ 28,132 Income taxes 11,584 (2,052 ) See Notes to Financial Statements. 5 LACLEDE GAS COMPANY NOTES TO FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These notes are an integral part of the accompanying financial statements of Laclede Gas Company (Laclede Gas or the Utility). In the opinion of Laclede Gas, this interim report includes all adjustments (consisting of only normal recurring accruals) necessary for the fair presentation of the results of operations for the periods presented. This Form 10-Q should be read in conjunction with the Notes to Financial Statements contained in Laclede Gas’ Fiscal Year2007 Form 10-K. Laclede Gas is a regulated natural gas distribution utility having a material seasonal cycle. As a result, these interim statements of income for Laclede Gas are not necessarily indicative of annual results or representative of succeeding quarters of the fiscal year. Due to the seasonal nature of the business of Laclede Gas, earnings are typically concentrated in the November through April period, which generally corresponds with the heating season. BASIS OF PRESENTATION - In compliance with generally accepted accounting principles, transactions between
